The conviction is for the fraudulent disposition of mortgaged property; punishment fixed at confinement in the penitentiary for a period of two years. (See P.C., Art. 1430.)
Appellant had mortgaged to Mitchell  Company an automobile and some household effects. Before the mortgage was satisfied, appellant, in company with his family, went in the automobile to a point in the State of Oklahoma. He was arrested in Oklahoma. A member of the firm of Mitchell  Company saw him there and by agreement took the automobile in satisfaction of the unpaid balance upon the debt. If we properly understand the record, this took place before the filing of the indictment.
Appellant testified that being out of work and unable to find work in Red River County, where he lived, he went to Oklahoma in search of employment with no intent to remain there permanently or to defeat the debt which the mortgage secured.
The State, over the objection of the appellant, introduced circumstantial evidence to prove that he was living in adultery; that he had abandoned his wife in Michigan and came to Texas with another woman and that he was living with her as his wife. These facts apparently were entirely independent of the offense for which the appellant was upon trial. They tended to establish a collateral offense, *Page 186 
and under circumstances which we are unable to perceive as coming within any of the exceptions to the general rule excluding evidence of other offenses. Appellant had not put his general reputation as a law-abiding citizen in issue, and specific acts, though criminal in their nature, were not admissible for the purpose of impeachment. Johnson v. State, 17 Texas Crim. App., 573; Thompson v. State, 38 Tex.Crim. Rep.; Branch's Ann. Tex. Penal Code, Sec. 166 and 168; See also Holsey v. State, 24 Texas Crim. App., 42.
The illegal evidence was calculated to prejudice the appellant's case, and in view of the record before us, it is deemed of such a character as to require a reversal of the judgment. It is so ordered.
Reversed and remanded.